UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6165




In Re:   CHRISTOPHER LEE NEAL,


                                                        Petitioner.




                On Petition for a Writ of Mandamus
                        (2:94-CR-00300-JAB)


Submitted:   July 9, 2007                  Decided:   July 20, 2007


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher Lee Neal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Lee Neal petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for reconsideration of the district court’s order denying his

motion under 28 U.S.C. § 2255 (2000).        He seeks an order from this

court directing the district court to act.            Although it is unclear

from the materials before this court whether the district court

disposed of Neal’s motion for reconsideration filed on February 15,

2005, the district court’s docket sheet indicates the court has

subsequently entered judgment dismissing or denying relief on four

motions filed by Neal challenging his convictions or sentence.

Because there has been recent significant action in this case, we

find   there   has   been   no   undue   delay   in    the   district   court.

Accordingly, we deny the mandamus petition.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             PETITION DENIED




                                    - 2 -